United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1615
Issued: December 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2013 appellant filed a timely appeal from a May 17, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d).
FACTUAL HISTORY
The case has previously been before the Board. By decision dated December 17, 2002,
the Board affirmed a May 30, 2002 OWCP decision finding that appellant was not entitled to a

1

5 U.S.C. § 8101 et seq.

schedule award for her accepted psychiatric conditions.2 In a decision dated October 2. 2006, the
Board found that OWCP did not meet its burden of proof to terminate her compensation as of
February 12. 2004.3 By decision dated April 6, 2012, the Board found OWCP properly
suspended appellant’s compensation for failure to submit requested information regarding any
employment activity.4 The history of the case as noted in the Board’s prior decisions is
incorporated herein by reference.
By letter dated October 30, 2012, OWCP advised appellant that a second opinion medical
evaluation was necessary. It noted that, if she did not provide acceptable reasons for missing the
appointment, or if she obstructed the examination, her benefits would be suspended pursuant to
5 U.S.C. § 8123(d). By letter dated November 2, 2012, addressed to appellant’s address of
record, she was advised that OWCP had scheduled an examination on November 19, 2012 with
Dr. Tarakumar Reddy, a psychiatrist, at 2:00 p.m. The letter provided the address of Dr. Reddy.
In a letter dated November 27, 2012, the medical services scheduler notified OWCP that
appellant did not appear for the scheduled examination.
In a letter dated December 13, 2012, OWCP advised appellant that it proposed to suspend
her compensation for failure to appear at the November 19, 2012 examination. It advised her
that, if she had good cause for her failure to attend, she should submit in writing her reasons
within 14 days. If appellant did not show good cause, her benefits would be suspended.
On February 22, 2013 appellant submitted a February 19, 2013 letter stating that any mail
received after September 17, 2012 had been returned to OWCP unopened. She referred to a
“requested examination” on November 19, 2012 and then provided contact information for a
dentist and family clinic. In a February 26, 2012 memorandum of a telephone call, appellant
stated that she was refusing to accept any mail from OWCP because “she was not asking for
anything.” She advised that she was not going to attend a second opinion examination. OWCP
indicated that it would resend a copy of the November 2, 2012 notification of appointment.
In a letter dated April 15, 2013, appellant stated that the telephone number provided was
for the medical services scheduler, not Dr. Reddy. By letter dated April 19, 2013, she stated that
she did not need to reschedule the appointment, as she was attempting to get an appointment in
her county of residence. In a letter dated April 26, 2013, appellant stated that she had attempted
to visit Dr. Reddy on April 22, 2013 but the address provided was “vacant.” The record contains
a May 16, 2013 OWCP e-mail in which that the medical services scheduler confirmed that the
address of Dr. Reddy was correct.
By decision dated May 17, 2013, OWCP suspended appellant’s compensation for failure
to attend the November 19, 2012 second opinion examination. It noted that the suspension
would cease when appellant complied with the scheduled examination.
2

Docket No. 02-1971 (issued December 17, 2002). OWCP accepted anxiety, depression and post-traumatic
stress disorder (PTSD) resulting from an April 22, 1998 employment incident.
3

Docket No. 05-1805 (issued October 2, 2006).

4

Docket No. 11-2102 (issued April 6, 2012).

2

LEGAL PRECEDENT
Section 8123(a) of FECA provides that “An employee shall submit to examination by a
medical officer of the United States, or by a physician designated or approved by the Secretary
of Labor, after the injury and as frequently and at times and places as may be reasonably
required.” The regulations governing the administration of FECA also provide that “the
employee must submit to an examination by a qualified physician as often and at such times and
places as OWCP considers reasonably necessary.”5 Under 5 U.S.C. § 8123(d), “If an employee
refuses to submit to or obstructs an examination, his right to compensation under this subchapter
is suspended until the refusal or obstruction stops.”
If the claimant does not report for a scheduled appointment, he or she should be asked in
writing to provide an explanation within 14 days. If good cause is not established, entitlement to
compensation is suspended in accordance with 5 U.S.C. § 8123(d) until the date on which the
claimant agrees to attend the examination.6
ANALYSIS
OWCP advised appellant by letter dated November 2, 2012 of a scheduled second
opinion examination with Dr. Reddy on November 19, 2012. The letter was sent to her address
of record. Appellant did not appear for the scheduled examination. At the time of the
notification of the scheduled appointment, she was advised of the consequences under 5 U.S.C.
§ 8123(d) for failure to appear. OWCP provided appellant an opportunity to provide an
explanation for her failure to appear. It issued a December 13, 2012 letter advising her to
establish good cause for her failure to appear within 14 days or her compensation would be
suspended.
The evidence of record reflects that appellant intentionally refused to accept mail from
OWCP for a period of time. Although she did not specifically raise the issue, under these
circumstances any argument that proper notice of the examination was not provided would be
insufficient to provide a valid reason for the failure to appear for the scheduled examination.
Appellant submitted an April 26, 2013 letter, asserting that she had attempted to visit Dr. Reddy
in April 2013 but the location at the address provided was vacant. OWCP found that the address
provided to appellant was correct.
The issue is the scheduled appointment on
November 19, 2012. No evidence was presented that the address provided for Dr. Reddy was
incorrect at that time, nor did appellant allege that she attempted to visit Dr. Reddy on
November 19, 2012. Appellant did not accept mail from OWCP and telephone memoranda
indicates that she advised OWCP that she was not going to attend a second opinion examination.
The Board finds that appellant did not provide good cause for her failure to appear for the
scheduled examination. Pursuant to 5 U.S.C. § 8123(d) OWCP properly suspended her
compensation.
5

20 C.F.R. § 10.320.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.13 (September 2010).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation pursuant to
5 U.S.C. § 8123(d).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 17, 2013 is affirmed.
Issued: December 12, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

